Citation Nr: 1213311	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  06-36 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Timeliness of the Veteran's substantive appeal from a March 2004 rating decision denying service connection for right knee disability.

2.  Entitlement to an effective date earlier than September 14, 2007 for assignment of a 60 percent disability rating for left total knee replacement.

3.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Tom Farrell, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to October 1990.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals from rating decisions of the VA Regional Office (RO) in Seattle, Washington that denied that the substantive appeal from a March 2004 rating decision denying service connection for right knee disability was timely filed, an effective date earlier than September 14, 2007 for the assignment of a 60 percent disability rating for left total knee replacement, and a total rating based on unemployability due to service-connected disability.

Following review of the record, the issues of an earlier effective date for left total knee replacement, and a total rating based on unemployability due to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A March 2004 rating decision denied service connection for a right knee disability; the Veteran was notified of this determination by letter dated in March 2004.

2.  A notice of disagreement with the March 2004 RO decision denying service connection for a right knee disorder was received in November 2004.

3.  A statement of the case was issued on April 28, 2005.

3.  A substantive appeal was received on October 20, 2005.


CONCLUSION OF LAW

The criteria for timely filing of a substantive appeal for entitlement to service connection for a right knee disorder have not been met. 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. § 20.200, 20.202 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)VA

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011).  Timeliness and adequacy of substantive appeal are jurisdictional matters and are governed by interpretation of law.  The VCAA is not applicable in such cases. See Dela Cruz v. Principi, 15 Vet.App. 143, 149 (2001).  The Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2). 

It is well established in order for the Board to have jurisdiction to review an RO denial of a claim, a timely substantive appeal must be received.  The process initially requires that a written notice of disagreement be received within one year of notification of the RO's denial of the claim.  The RO subsequently issues a statement of the case on the matter appealed.  The appeal must be perfected by the filing of a properly completed VA Form 9, "Appeal to the Board of Veterans Appeals," or correspondence containing the necessary information.  A timely substantive appeal must be received within 60 days of the date of the statement of the case, or within the remainder of the one-year period of the date of notice of the RO decision being appealed, whichever is later.  The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations being appealed.  The date of mailing of the statement of the case will be presumed to be the same as the date of the statement of the case. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§  20.200, 20.201, 20.202, 20.302 (2011). 

The Board has the authority to determine whether it has jurisdiction to review a case and may dismiss any case over which it does not have jurisdiction. 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.101(d) (2011).  The agency of original jurisdiction may close the case for failure to respond after receipt of the statement of the case (see 38 C.F.R. § 19.32 (2011)), but a determination as to timeliness or adequacy of any response for purposes of appeal is within the province of the Board. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.101(d) (2011). 

In this case, the RO denied entitlement to service connection a right knee disability in a March 2004 rating decision.  Notification of the denial of the claim was sent to the Veteran in a letter dated in March 2004.  The appellant filed a notice of disagreement to this determination in November 2004.  A statement of the case was furnished on April 28, 2005, as well as a VA Form 9 and instructions for filing a formal appeal.  He was also informed that an appeal had to be filed within 60 days from the date of the letter.  

A substantive appeal dated September 15, 2005 was received on October 20, 2005.

The Board points out that from the statement of the case dated April 28, 2005, the Veteran had until June 28, 2005 for receipt of a substantive appeal as to the denial of service connection for a right knee disability.  The Board observes, however, that there is no document or writing received in the relevant time period constituting a timely filed substantive appeal.  The only correspondence received from the Veteran during that time period was a request for a copy of his claims file received on June 23, 2005.  This writing did not assert an error of fact or law with regard to the RO's denial of service connection for a right knee disorder in the statement of the case dated April 28, 2005.  The document was nothing more than what it appears to be; a request for records.

In view of the foregoing, the Board finds that no document or writing was received that constitutes a valid and timely filed substantive appeal pursuant to 38 C.F.R. § 20.202 as to the March 2004 rating decision and notification or April 28, 2005 statement of the case.  Therefore, the Board concludes that the Veteran did not perfect a timely appeal as to service connection for a right knee disability and the appeal must be dismissed based on lack of jurisdiction.

The Board also notes that the issue of timeliness of appeal was addressed by the AOJ.


ORDER

A substantive appeal was not timely filed within 60 days of the April 28, 2005 statement of the case that denied service connection for a right knee disability; the appeal is dismissed based on lack of jurisdiction.


REMAND

The Board finds that further development is the evidence is warranted as to the issues of entitlement to a total rating based on unemployability and an effective date earlier than September 14, 2007.  

The record reflects that documentation dated in November 2010 is of record in which the Veteran was denied Social Security Administration benefits.  During his hearing in December 2011, the Veteran indicated that he had appealed and had received notice of a favorable determination and had been notified by telephone that he had been approved for benefits.  The Veterans Law Judge advised that the case would be left open for 30 days for the submission of additional evidence, but documentation on which the reported Social Security decision was based has not been forthcoming.  

The Court of Appeals for Veterans Claims (Court) has held that Social Security Administration records may be relevant to issues on appeal.  When VA has notice that a Veteran is in receipt of a Social Security award, the duty to assist includes requesting those records. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103(a) when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  VA has a duty to acquire a copy of the decision granting Social Security benefits, and the supporting medical documents on which the decision was based. See Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet.App. 67 (1996).  Accordingly, this information must be requested from the Social Security Administration and associated with the claims folder.  

Additionally, the evidence indicates that the Veteran receives VA outpatient treatment for service-connected disabilities.  The most recent VA clinical records in the claims folder date between August and September 2011.  The Board is thus put on notice as the existence of additional VA clinical data that may have some bearing on the claims.  As such, they must be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating from October 2007 through the present should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration and obtain a copy of the Agency decision in the Veteran's case and the medical documentation relied upon for the award of disability benefits. 

2.  Request VA outpatient records from October 2011 through the present and associate with the claims folder.

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


